PER CURIAM.
Appellant appealed from a judgment rendered against him and caused transcript to be filed on the 18th day of October, 1967. No statement of facts has been filed. Texas Rules of Civil Procedure, Rule 414, requires him to file his brief within 30 days thereafter. Texas Rules of Civil Procedure, Rule 415, provides that when an appellant has failed to file his brief within the prescribed time, the court may dismiss his appeal for want of prosecution, unless good cause is shown for such failure and that appellee has not suffered material injury thereby. Appellant has filed no brief nor offered any reason for failure to do so. Appellees have filed motion to dismiss such appeal because appellant has failed to file his brief as required by Rule 414, Texas Rules of Civil Procedure. Appellant was promptly and duly notified of the filing of said motion and he has not replied thereto. For this reason alone, the cause should be dismissed.
The appellant has not made the $25.00 deposit for the filing of the record in the Court of Civil Appeals at Amarillo in which the record was originally filed, nor in this court, to which this case has been transferred. For this additional reason, the case should be dismissed for the failure of appellant to make the proper deposit for costs. Rule 388a, T.R.C.P.
For the reasons above stated, this appeal is accordingly dismissed.